COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-276-CV
 
 
DR. KAREN LOPEZ MARTIN                                                   APPELLANT
A/K/A DR. KAREN LOPEZ
AUSTEN
 
                                                   V.
 
TARRANT COUNTY COMMUNITY                                             APPELLEE
COLLEGE DISTRICT
                                              ------------
 
            FROM THE 48TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
      
------------




Appellant Dr. Karen Lopez Martin a/k/a Dr. Karen
Lopez Austen filed a notice of appeal, stating her desire to appeal a summary
judgment order entered on July 13, 2006. 
On August 11, 2006, we sent a letter to Appellant notifying her that we
were concerned that this court may not have jurisdiction over her appeal
because we had been informed by the trial court clerk that the trial court had
not signed any summary judgment order; thus, it appeared that there was no
final judgment or order subject to appeal and that Appellant=s notice
of appeal was premature.  See Tex. R. App. P. 26.1(a), 27.1(a).  Our letter indicated that the appeal would be
dismissed for want of jurisdiction unless by August 31, 2006, the parties
furnished this court with a copy of any signed order forming the basis of
Appellant=s appeal.  We have not received any order.
Because there is no final judgment or appealable
interlocutory order, we dismiss this appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: September
21,  2006
 
 
 
 
 
 
 




[1]See Tex. R. App. P. 47.4.